Citation Nr: 0513521	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gouty arthritis, right 
ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to August 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The veteran testified before the 
undersigned at a Central Office Board hearing in August 2002.  
The transcript is associated with the claims folder.  This 
claim was previously before the Board in October 2002 and was 
remanded for further development in November 2003.  

The veteran has also raised the issues of entitlement to 
service connection for gouty arthritis of the right ankle and 
a bilateral knee disorder, secondary to service connected 
left ankle.  These matters are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the August 2002 Board hearing, the veteran testified 
that he had received treatment from various VA Medical 
Centers (VAMCs) since service, including the Syracuse VAMC 
from 1974 through 1980, the Houston VAMC from 1980 through 
1992, and the Knoxville VAMC since March 2000.  In January 
2005, the veteran declared treatment at the Prescott VAMC 
from 1993 through 1994.  The RO requested all records from 
Syracuse, Houston, and Knoxville for the given time periods 
in January 2003.  While the Syracuse and Knoxville VAMCs 
responded to the RO's request, the Houston VAMC has failed to 
respond.  Also, there is no evidence that the RO ever 
attempted to obtain the veteran's VA medical treatment 
records from the Prescott VAMC.

Accordingly, the case is REMANDED for the following action:
1.  The RO should obtain all VAMC records 
from Houston for the veteran's period of 
outpatient treatment from 1980 to 1992 
and Prescott for the veteran's period of 
outpatient treatment from 1992 to 1994.  
If these records are unobtainable a 
negative reply must be noted in writing 
and associated with the claims folder.

2.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


